Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 03, 2013

                                      No. 04-13-00099-CV

                              EX PARTE Sean C. MCNAMARA,

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 121073B
                           Honorable Rex Emerson, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on April 19, 2013. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to June
3, 2013. On May 31, 2013, the appellant filed a motion requesting an additional extension of
time to file the brief. The motion is GRANTED IN PART. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by July 3, 2013.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court